DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1, 3, and 18, these claims recite using an acoustic impedance of “N*s/m”.  Applicant’s specification paragraph 61 recites using “low acoustic impedance” with measurements in “N*s/m^3”.  It is unclear if the acoustic impedance should be “N*s/m” or “N*s/m^3” and if it is “N*s/m” the relationship and conversion from “N*s/m^3” to “N*s/m”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to claim 10, this claim fails to further limit claim 9, which it is dependent on, as “the low acoustic impedance layer” is not further limited in claim 10.  Claim 9 recites the layer is a “liquid-phase material” where claim 10 recites the layer is “solid-phase material”.  As claim 10 incorporates the language of claim 9 due to the dependency, this claim does not further limit on the “liquid-phase material”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godshalk et al (Pub 2009/01424850, further referred to a Godshalk).
	As to claim 1, Godshalk teaches an acoustic resonator (fig 4a, 11, and 12) comprising: a piezoelectric stack (fig 11) comprising: a piezoelectric layer (AIN) having on opposite sides thereof a top surface and a bottom surface; a top electrode layer (top electrode) disposed above the top surface; and 
	As to claim 4, Godshalk teaches the high acoustic impedance layer is comprised of metal, ceramic, glass, or polymer (paragraph 28).
	As to claim 5, Godshalk teaches the metal comprises one or more groups of the periodic table: IIIA, IVA, IB, IIB, IIIB, IVB, VB, VIB, VIIB, and VIIIB (paragraph 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godshalk.
As to claim 2, Godshalk teaches an acoustic resonator (fig 4a, 11, and 12) comprising: a piezoelectric stack (fig 11) comprising: a piezoelectric layer (AIN) having on opposite sides thereof a top surface and a bottom surface; a top electrode layer (top electrode) disposed above the top surface; and a bottom electrode layer (bottom electrode) disposed below the bottom surface; and a plurality of acoustic wave reflectors (fig 12, high acoustic impedance) opposite the piezoelectric layer, each acoustic wave reflector including a high acoustic impedance layer having an acoustic impedance (Za) greater or equal to 60x 10^6 N*s/m (paragraph 28), and with a low impedance layer (low acoustic impedance).
Godshalk does not teach satisfying a (Zb-Za)/(Za+Zb)>=.4.

As to claim 3, as would have been recognized by a person of ordinary skill in the art, setting of the impedances to match a desired ratio is done merely as a design choice to set a user desired value for the impedances in Godshalk (choosing impedances such that it matches a range, paragraph 28). 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godshalk in view of Bouche et al (Pub 2005/0168104, further referred to as Bouche).
As to claim 7, Godshalk teaches an acoustic resonator (fig 4a, 11, and 12) comprising: a piezoelectric stack (fig 11) comprising: a piezoelectric layer (AIN) having on opposite sides thereof a top surface and a bottom surface; a top electrode layer (top electrode) disposed above the top surface; and a bottom electrode layer (bottom electrode) disposed below the bottom surface; and a plurality of acoustic wave reflectors (fig 12, high acoustic impedance) opposite the piezoelectric layer, each acoustic wave reflector including a high acoustic impedance layer having an acoustic impedance (Za) greater or equal to 60x 10^6 N*s/m (paragraph 28), and with a low impedance layer (low acoustic impedance).
Godshalk does not teach the low impedance material is a vacuum or a gas-phase material.
Bouche teaches an acoustic resonator (Fig 1) in which a low impedance layer (13) of a gas-phase material (paragraph 39, filled with gas) is used.  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the resonator taught in Godshalk with the low impedance layer taught in Bouche in order to resonator accuracy.
. 
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godshalk in view of Petit et al (Pub 2014/0075726, further referred to as Petit).
	As to claim 12, Godshalk teaches an acoustic resonator (fig 4a, 11, and 12) comprising: a piezoelectric stack (fig 11) comprising: a piezoelectric layer (AIN) having on opposite sides thereof a top surface and a bottom surface; a top electrode layer (top electrode) disposed above the top surface; and a bottom electrode layer (bottom electrode) disposed below the bottom surface; and a plurality of acoustic wave reflectors (fig 12, high acoustic impedance) opposite the piezoelectric layer, each acoustic wave reflector including a high acoustic impedance layer having an acoustic impedance (Za) greater or equal to 60x 10^6 N*s/m (paragraph 28).
Godshalk does not teach a temperature compensation layer.
Petit teaches an acoustic resonator (fig 2) with a temperature compensation layer (13) between an acoustic resonator (5) and a wave reflector (7).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the resonator taught in Godshalk with the temperature layer taught in Petit in order to improve resonator stability. 
As to claim 13, Petit teaches the temperature compensation layer comprises silicon, oxygen or both (paragraph 14).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godshalk in view of Bhattacharjee (Pub 2016/0182007).
As to claim 14, Godshalk teaches an acoustic resonator (fig 4a, 11, and 12) comprising: a piezoelectric stack (fig 11) comprising: a piezoelectric layer (AIN) having on opposite sides thereof a top 
Godshalk does not teach forming the resonator with a support structure and tether.
Bhattacharjee teaches forming an acoustic resonator circuit (fig 3, (18)) where the resonator is connected to a support structure (32/34) by means of a tether (44/46).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the resonator taught in Godshalk with the design taught in Bhattacharjee in order to improve resonator quality and accuracy.
As to claim 15, Bhattacharjee teaches the tether (44/46) coupling a side or end to the supporting structure.
As to claim 16, Bhattacharjee teaches the tether (44/46) has a width less than a width of the side or end of the acoustic resonator (width is smaller than (18)).
Allowable Subject Matter
Claims 6, 9, and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849